IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Marriage of                                                   tP
                                                                                    ..•Aa.
                                                          No. 76113-7-1
 LESLIE MCCANN,                                                                          .40"A
                                                          DIVISION ONE
                                                                                          .1 01
                                                                                              1 4"
                      Appellant,                                                           V
                                                                                           irtrt
                                                          PUBLISHED OPINION .
                                                                            1
                                                                                              •x.
        and

JEFFERY MCCANN,                                                                          1
                                                                                         .4




                      Respondent.                         FILED: August 20, 2018


       APPELWICK, C.J. — Orr seeks a new trial because the trial court denied her

accommodations for disability sought pursuant to GR 33. She argues that she was

denied a fair trial and that her constitutional rights were violated as a result. But,

Orr failed to establish that she had a disability entitling her to accommodation

under GR 33. We affirm.

                                       FACTS

       The care of the parties' special needs child was the central issue in this

dissolution proceeding. Leslie Orr's' and Jeffery McCann's daughter was born on

August 24, 2004. The daughter has been diagnosed with high-functioning autism,

separation anxiety, obsessive-compulsive disorder (OCD), and selective mutism.

The parenting plan evaluation, authored by Clinical and Forensic Psychologist Dr.

Gary Wieder, concluded that the daughter is "profoundly impaired and has lived a

      1 Orr was previously known as Leslie McCann. The final dissolution decree
changed her name to Leslie Orr.
No. 76113-7-1/2


sheltered and unusual life." Dr. Wieder warned that "[w]ithout intensive specialized

treatment for separation anxiety and OCD she will likely become a disabled adult."

The daughter was completely estranged from her father for reasons that Dr.

Wieder described as "completely irrational" and "a manifestation of[the daughter's]

severe anxiety/OCD."

       Following trial, the court granted McCann full decision making authority for

the child's education and medical care, and ordered that the child be transitioned

to live with McCann half of the time.2 It appointed a guardian ad litem. It also

ordered McCann to pay spousal support and awarded him the family residence.

Orr does not assign error to the substance of the dissolution decree or related

orders. Instead, she seeks a new trial based on the failure of the trial court to

accommodate her disability during the trial.

       Orr filed for dissolution from McCann on October 26, 2015. Trial was set

for September 26, 2016. The discovery cut off was August 26, 2016. Dr. Wieder

completed the parenting evaluation in June 2016. Mediation was scheduled for

August 29, 2016.

       Orr was represented by three different attorneys in the extensive pretrial

litigation during the nine months after she filed for dissolution. Her last counsel

withdrew on July 18, 2016 and Orr proceeded pro se through trial.               The

proceedings from this point forward relative to accommodation are at issue in this

appeal.

       2The parenting plan giving residential time to McCann had not been
implemented at the time of oral argument. Neither Orr nor the child could be
located.

                                         2
No. 76113-7-1/3


       On August 9, 2016, Orr resumed the discovery process and issued multiple

subpoenas duces tecum for business records.3 On August 26, 2016, the day of

the discovery cutoff and one month before trial, Orr e-mailed a request for a 30

day trial continuance. The basis for her request was to give her time to identify

potential accommodations for an alleged disability. The request was e-mailed to

the King County Superior Court deputy court administrative officer. She was not

in the office. On September 2, 2016, the Friday before the Labor Day weekend,

the administrative officer forwarded the request to the assigned trial court.

       The mediation set for August 29, 2016 was unsuccessful.

       On September 7, 2016, the trial court denied the request for a continuance,

because it had not been served on McCann as required by CR 5, could potentially

affect court proceedings, and prejudice McCann.

       On September 14, 2016, less than two weeks before trial, Orr submitted

additional information to the trial court in support of her continuance request. She

provided a completed request for accommodation form, on which she described

her disability as a "[p]sychiatric injury either caused by or exacerbated by the stress

regarding protecting and providing for her daughter with developmental

disabilities." With this submission, she included a declaration from Dr. Karin

Huffer, a licensed therapist. Dr. Huffer's curriculum vitae stated that she had a

high honorary Doctor of Philosophy (PhD) in counseling and forensic psychology


       3 Orr alleged that the third party recipients of the subpoenas were entities
that may have paid McCann. Orr believed that the payment records from these
entities might contradict McCann's previous interrogatories regarding his source
of income.

                                          3
No. 76113-7-1/4


from Kings International University of Science and Technology, Delaware and

Republic of Dominica, based on her research and work, and was an adjunct

professor of Professional Studies at John Jay College of Criminal Justice. She

described herself as an Americans with Disability Act of 19904 (ADA) advocate.

Dr. Huffer described Orr as "a qualified person under the Americans with

Disabilities Act Amendments Act due to psychiatric injury either caused by or

exacerbated by the stress regarding protecting and providing for her daughter with

developmental disabilities." The materials did not include documentation of a

medical diagnosis of posttraumatic stress disorder(PTSD) or any other disability.

Nevertheless, Dr. Huffer stated that Orr needed a disability advocate with her at

all times during trial, and Orr required a 30 day continuance to properly evaluate

what accommodations were necessary.

       On September 16, 2016, Orr filed an addendum to her accommodation

request, this time seeking a continuance until December 1, 2016. The majority of

this addendum discussed the voluminous discovery that Orr had received from her

August 9 subpoenas and the time she needed to adequately review this discovery.

Two sentences of that addendum noted that disability accommodations "are still

not in place" which had hindered her access to justice and caused her to miss

deadlines and procedures. The only accommodation requested by Orr in her

previous filing was that an ADA advocate be present during trial.            Orr's

memorandum did not identify what deadlines or procedures she had missed.



      4 42   U.S.C. §§ 12101-12213.

                                        4
No. 76113-7-1/5


       McCann objected to the continuance. On September 23, the trial court

again denied the requests for continuance in the September 14 and 16 filings.

       Trial commenced on September 26, 2016. Orr made a request for a two

week continuance: "I have an attorney who is willing to represent me,.. . and can

do it with a short continuance of two weeks. I do not feel I am prepared or able to

represent myself in this matter. I am extremely afraid of cross[-]examining and

directly examining Jeff." The trial court denied the request, reasoning,

      I understand that request. That request is again denied. You have
      made that a few times. I understand the reluctance that someone
      has representing themselves, but you have had an opportunity to
      obtain an attorney. You have had at least a couple of attorneys
      representing you in this matter. I have also had the opportunity to
      interact with you in court and receive your written material, which is
      of high quality in advocating your position. So I respect what you are
      asking for, but that request is denied.[5][6]
      The issues at trial generally involved the care of the daughter, property

division, and maintenance. Orr began her case-in-chief by calling McCann as a

witness and examining him at length.

       Next, she called Dr. Huffer, who testified by phone. Dr. Huffer testified that

she teaches an Americans with disabilities certification course, and she testified

about how the parties' child should be accommodated. She did not testify that she

had diagnosed Orr with any specific disability, nor that she was competent to do

so. On cross-examination she testified that she supplied a "functional evaluation"


       5 The trial court subsequently also observed, "She has had money to hire
an attorney."
       6 Orr argues the court's comments on the high quality of her work indicates
the court was substituting its judgment for the evidence on the question of whether
she had a disability. In context of the statement, such a claim is baseless.

                                         5
No. 76113-7-1/6


regarding accommodations necessary for Orr. She did not elaborate on what a

functional evaluation means.     Nor did she explain the extent to which the

assessment and any recommended accommodations were predicated on Orr's

claim of PTSD.

      On the third day of trial, September 28, 2016, Orr failed to appear. One of

Orr's friends reported to the trial court that Orr had had symptoms of vomiting,

fainting, incoherence, chest pains, and panic attack and had to go to the

emergency room. The trial court recessed until the next day. However, on

September 28, the trial court received two packets of information from Orr. They

were materials from Dr. Huffer prepared as part of another request for a disability

accommodation.7

       Orr did not appear in court the next day, either. The trial court addressed

the materials it received the previous day. It noted that the only information that

purported to identify a disability diagnosis referred to the parties' daughter, who

had been diagnosed with autism disorder, among other things. For the first time,

the documents specifically requested distinct accommodations, eight of them,

other than a continuance. But, because the supporting information failed to

specifically identify that Orr had been diagnosed with a disability, and because it

was unclear whether Dr. Huffer had appropriate credentials, the trial court

concluded that it had insufficient evidence to find that Orr had a disability as




      7  The packets were duplicative; the latter included an accommodation
request cover sheet.

                                        6
No. 76113-7-1/7


contemplated by GR 33. It ordered trial to continue on the following Monday,

October 3.

       On October 3, before trial resumed, the court received another packet of

information from Orr relating to accommodations.8 Much of Dr. Huffer's material

in this packet discussed the challenges that disabled persons have in access to

justice, and only a small portion focused on Orr specifically.8 However, Dr. Huffer

included a new line: "Diagnosis: Post-Traumatic Stress Disorder."1°

       This was the first time a reference to a diagnosis related to Orr was made

and the first opportunity that the trial court had to address the accommodations


       8 The October 3 materials were filed   late on September 30, but the trial court
did not actually receive them until the morning of October 3.
        9 As with previous submissions, the October 3, 2016 packet referred to
domestic violence suffered by Orr. It noted that Orr's history demonstrates an
insidious type of domestic abuse. No details were provided.
        Importantly, Orr had previously reported two incidents of domestic violence.
First, in 2012, Orr reported a domestic disturbance after a struggle over a
briefcase. Second, in 2013, Orr reported that McCann had wrapped his arms and
legs around her during a dispute. In both cases, sheriff's deputies responded, but
no arrests were made. Orr obtained a temporary restraining order against
McCann, and also petitioned for a domestic violence protection order. The parties
underwent a domestic violence assessment, which rejected the assertion that
there was domestic violence in the marriage. Following that assessment, the
petition for a domestic violence protection order was dismissed by agreement
between the parties. Orr also had filed a tort claim against McCann based on
domestic violence, but abandoned that case.
        10 In her opening brief, Orr argues that we should also consider evidence
not submitted below that shows Orr's treating naturopath, Dr. Beth Falanga, had
diagnosed her with PTSD on September 19, 2016. She asserts that she was
unable to present this diagnosis below, because this physician was scheduled to
testify on the dates when Orr fell ill, and was otherwise unavailable.
        Orr does not give a meaningful analysis of the RAP 9.11 requirements. We
deny the request that we consider this evidence.
        In response to the RAP 9.11 request in Orr's opening brief, McCann moved
to either strike Dr. Falanga's diagnosis, or to allow submission of an interrogatory
answer in which Orr stated that she did not have any mental disorder. Because
we do not consider Orr's offered evidence, we need not consider this offer either.

                                          7
No. 76113-7-1/8


request in context. After analyzing the October 3 packet, the trial court was again

unable to conclude that Orr had provided sufficient evidence to show that she in

fact suffered from a disability:

               The Court has several concerns about this memorandum from
       Karen Huffer. One is that this memorandum is primarily a general
       broad discussion of Ms. Huffer's concerns around coercive control
       with very little indication that Dr. Huffer's observations are related
       specifically to Ms. McCann's actual situation.             In fact, the
       memorandum makes very few actual references to Ms. McCann or
       Ms. Orr specifically.         Second, after reading Dr. Huffer's
       memorandum, reading her curriculum vitae, which is trial Exhibit 2,
       and hearing her testimony by phone last week, it is far from clear that
       Dr. Huffer has the credentials or expertise to provide a medical
       psychiatric or psychological evaluation of Ms. McCann. Third, even
       if Dr. Huffer did have the credentials to do so, it does not appear that
       she has actually done so. Although she is offering some
       conclusions.

             In summary, based on the information provided to me, I
       cannot find that Ms. McCann has a disability.
The court went on to address the requested accommodations out of respect for

Orr:

       Even so, I'm going to address the 8, now 9, specific requests for
       accommodation in Dr. Huffer's memo. I do this for three primary
       reasons. First, regardless of the legal analysis, as a matter of
       respect and dignity, I want all parties to have within reason a pleasant
       court experience, or at the least, the least unpleasant court
       experience. Second, there is a child involved in this case. It is in the
       child's best interest for me to keep this trial moving along towards a
       final parenting plan. That is consistent with what is expressed in our
       state case law, as well as RCW 26.09, the revised code of
       Washington. In this case, those policy reasons are exacerbated by
       the fact that it has been so long since the child has seen her father.
       Third, I want to address the accommodations in the event that I'm
       wrong about the finding [on] disability and someone believes that I
       have reached an incorrect conclusion, it may be helpful to also have
       my analysis about the accommodations. I want to note that the
       accommodations must be, to use GR 33(b)'s wording, necessitated



                                         8
No. 76113-7-1/9

       by the disability. So there must be a connection there. So let me
       address the nine accommodations that Dr. Huffer proposes.
Even though it found no disability, the trial court did not outright reject these nine

requested accommodations. Instead, it completely granted some, partially granted

some, and denied others on the grounds that they were unwarranted or

impractical."

       Following trial, the court granted McCann full decision making authority for

the child's education and medical care, and ordered that the child be transitioned

to live with McCann half of the time. It appointed a guardian ad litem. And, the

trial court ordered McCann to pay spousal support, and awarded McCann the

family residence.

       Orr moved for a new trial, to void the judgment, and for a new trial judge.

She argued that her disabilities were not properly accommodated. The trial court

denied these motions.

       Orr appeals.

                                   DISCUSSION

       The appeal turns on whether Orr has a disability, and if so, whether the

disability accommodations given to Orr, or lack thereof, deprived her of a fair trial.



      11 The nine requested accommodations were as follows: (1) 30 day
continuance,(2) trained ADA advocate at Orr's side at all times or reachable by
phone during trial, (3) rules, orders, and deadlines must be provided to Orr orally
and written, (4) Orr must be allowed breaks when symptomatic,(5) Orr must be
allowed to record all proceedings for her private use, (6) court days must be
shortened to no more than four hours,(7) Orr must be allowed to wait for her court
time in a sequestered area away from McCann, (8) Orr may need further
continuances to revisit issues decided when she did not have access to
proceedings, (9) Orr must be allowed to seek medical care if she becomes
symptomatic.

                                         9
No. 76113-7-1/10


Orr makes three arguments. First, she argues that the trial court procedurally and

substantively misapplied GR 33. Second, she argues that the trial court abused

its discretion in denying her motion for a mistrial. Third, she argues that she was

denied her procedural due process rights. McCann seeks attorney fees on appeal,

based on what he describes as Orr's intransigence.

  I.   GR 33

       Orr argues that the trial court misapplied GR 33. Specifically, she argues

that the trial court misapplied the procedures for addressing GR 33 requests. And,

she argues that the trial court substantively erred by not implementing the required

accommodations under GR 33.

       In response, McCann raises two threshold arguments. First, he makes a

purely legal argument that GR 33 is not subject to appeal in the same case in which

the accommodation was denied, and, in any event, the proper party to bring that

claim against is the King County Superior Court, not McCann. Second, he argues

that Orr failed to prove that she has a disability, and thus the provisions of GR 33

do not apply.

       A. Appealability and Proper Party

       McCann argues that Orr cannot seek relief under GR 33, because (1) the

rule provides no right of appeal, and (2) the real party in interest in any such suit

would be King County, because McCann was not the party that denied her an

accommodation.      No Washington case has addressed whether and how a

misapplication of GR 33 may be appealed.




                                        10
No. 76113-7-1/11


       McCann is correct that GR 33 does not explicitly provide the right to an

appeal. But, comment 1 to GR 33 states that the policy of the courts is to provide

meaningful access to justice and the judicial system. Creating a strict, narrow, and

more onerous path to obtaining a remedy under GR 33 would cut against this

stated purpose. And, Washington appellate courts have repeatedly entertained

appeals involving other general rules that, like GR 33, do not grant an explicit right

to an appeal. In In re Dependency of M.H.P., 184 Wn.2d 741, 753, 364 P.3d 94

(2015), the Supreme Court reviewed the trial court's application of GR 15(c), which

concerns sealing of records. Like GR 33, GR 15 does not explicitly grant a right

to appeal, or otherwise instruct that an application of GR 15 is appealable. And,

in State v. Russell, 141 Wn. App. 733, 740, 172 P.3d 361 (2007), this court

reviewed the trial court's application of GR 16, which concerns media in the

courtroom, to the defendant's trial below. As with those rules, a party is entitled to

challenge the application of GR 33 in an appeal of the same proceeding in which

the GR 33 accommodations were sought.

       McCann also contends that King County is the proper party to defend

against Orr's claims that GR 33 was violated, because it was the superior court

that denied Orr's accommodation. That argument fails for similar reasons. In

M.H.P., the dispute involved application of the general rule on sealing, GR 15. See

184 Wn.2d 748. In Russell, the defendant claimed that his right to a public trial

was denied, in part because the trial court failed to allow open access to the court

room under GR 16. 141 Wn. App. at 740. In neither case were the appellants

required to bring their claims against the counties. The same is true here.


                                         11
No. 76113-7-1/12


       Orr contends that her right to a fair trial was violated because of the trial

court's misapplication of a general rule that pertains to courtroom procedures, not

because of any conduct by McCann. The issue in this forum is whether Orr was

denied a fair trial, not whether King County should be sanctioned for failure to

accommodate her.        We reject McCann's argument that an appeal Of the

accommodation issue must be separate from an appeal of the underlying action

and that King County is the proper party to defend such an appeal.

       B. Proof of Disability

       The trial court found that Orr failed to establish that she has a disability, and

thus accommodations under GR 33, including a continuance, were not warranted.

       1. GR 33 Requires Existence of a Disability to Trigger Accommodation

       We first address whether the trial court properly interpreted GR 33 to require

that Orr prove the existence of a disability to trigger the accommodation process.

The interpretation of a court rule is a question of law that is reviewed de novo.

Seto v. Am. Elevator, Inc., 159 Wn.2d 767, 772, 154 P.3d 189 (2007). GR 33

requires that a court service be readily accessible to a person with a disability. GR

33(a)(1). It defines "person with a disability" as

      a person with a sensory, mental or physical disability as defined by
      the Americans with Disabilities Act of 1990 (§ 42 U.S.C. 12101 et
      seq.), the Washington State Law Against Discrimination [(WLAD)]
      (RCW 49.60 et seq.), or other similar local, state, or federal laws."
GR 33(a)(2). The ADA defines a disability as "a physical or mental impairment that

substantially limits one or more major life activities of such individual," "record of

such impairment," or "being regarded as having such an impairment." 42



                                          12
No. 76113-7-1/13


U.S.C. § 12102(1). WLAD defines "disability" as "a sensory, mental, or physical

impairment," that is "medically cognizable or diagnosable," "[e]xists as a record or

history," or is "perceived to exist whether or not it exists in fact."12       RCW

49.60.040(7). At oral argument, Orr argued that WLAD contains a broader

definition of disability than the ADA. Orr claimed psychiatric injury identified as

PTSD. McCann does not argue that PTSD is not a disability. The question is

whether Orr had the disability she claimed.

       GR 33 permits a trial court to deny an accommodation request for a handful

of reasons:

            (A)the person requesting application has failed to satisfy the
      substantive requirements of this rule; or

            (B) the court is unable to provide the requested
       accommodation on the date of the proceeding and the proceeding
       cannot be continued without significant prejudice to a party; or

            (C) permitting the applicant to participate in the proceedings
      with the requested accommodation would create a direct threat to
      the health or well being of the applicant or others.

             (D) the requested accommodation would create an undue
      financial or administrative burden for the court; or would
      fundamentally alter the nature of the court service, program or
      activity under (i) or (ii):

                     (i) An accommodation may be denied based on a
              fundamental alteration or undue burden only after considering
              all resources available for the funding and operation of the
              service, program or activity, and must be accompanied by a
              written statement of the reasons for reaching that conclusion.

       12  In the employment context, Washington courts have reasoned that "[i]f
the employee is relying on perception to establish disability, the employer, not the
employee, must perceive the disability." Fischer-McRevnolds v. Quasim, 101 Wn.
App.801, 810,6 P.3d 30(2000). Orr does not specifically argue under a perceived
disability theory, and thus it is not at issue.

                                        13
No. 76113-7-1/14


             (ii) If a fundamental alteration or undue burden would result
             from fulfilling the request, the Court shall nevertheless ensure
             that, to the maximum extent possible, individuals with
             disabilities receive the benefits or services provided by the
             Court.
GR 33(c)(2). GR 33(c)(2)(A) is the exception at issue.

       The trial court did not err in its interpretation that GR 33 requires proof of

disability as a prerequisite to accommodations at trial.

       2. The Evidence Did Not Establish the Existence of a Disability

       When the trial court has weighed the evidence, our review is limited to

determining whether substantial evidence supports the findings. Ridgeview Props.

v. Starbuck, 96 Wn.2d 716, 719, 638 P.2d 1231 (1982). Orr argues that the trial

court's actions reflect implicit bias against or ignorance of mental illness. Her

argument largely ignores that her claim of PTSD was not supported by evidence

of a competent diagnosis and that Dr. Huffer's accommodation recommendations

were predicated on the assumption that PTSD had been diagnosed.

       In her August 26 request for a continuance, Orr claimed a disability of

"[p]sychiatric injury either caused or exacerbated by the stress regarding protecting

and   providing for her daughter with developmental disabilities."              The

accommodation she requested was a 30 day continuance to complete ADA

accommodation evaluations. The attached declaration from Dr. Huffer stated that

she had been engaged by Orr to "help alleviate her anxiety."

       In Dr. Huffer's September 28, 2016, submission, she discussed only

"[d]iagnostic [c]onsiderations" with respect to the 12 year old special needs

daughter. She noted in this and subsequent submissions that "Orr's history


                                         14
No. 76113-7-1/15


demonstrates an insidious type of domestic abuse," and opined that "[t]he type of

PTSD suffered from intimate partner violence usually is sustained by" a number of

factors. However, the evidence at trial does not support the domestic violence

allegations implied by Dr. Huffer. Most notably, the domestic violence assessment

of McCann found that the information did not lead to the conclusion that McCann

engaged in a pattern of domestic violence. To the contrary, that report stated,

      Ms. Orr maintains that Mr. McCann has been controlling of her
      throughout the marriage but a review of the information provided
      indicates that Ms. Orr has been controlling of Mr. McCann, his
      relationship with his daughter and the type of treatment and or/care
      that [the daughter] has received to address her significant mental
      health needs. It appears that Ms. Orr has used [the daughter] to
      control Mr. McCann and has marginalized his access to or input into
      his daughter.

The assessment also recommended that the domestic violence protection order

against McCann be dismissed, and it ultimately was dismissed by agreement on

January 29, 2016. Dr. Huffer provided no evidence in her written materials or in

her testimony that Orr suffered from domestic violence at the hands of McCann.

Neither she nor any other expert witness provided a competent diagnosis that Orr

suffered from PTSD, regardless of cause. Dr. Huffer's final amended written

submission, provided on October 3, 2016, days after she had testified at trial,

included a notation for the first time of "Post Traumatic Stress Disorder (Acute

Stress Disorder)" specifically attributed to Orr. However, Dr. Huffer did not identify

who may have made such a diagnosis. She did not claim in her memorandum or

testimony to have made a diagnosis of PTSD, nor did she claim to have the proper

credentials to make such a diagnosis.



                                         15
No. 76113-7-1/16


       Instead, Dr. Huffer purported to offer a "functional assessment" of Orr. She

described her expertise as, "I work as a special ed[ucation]teacher, now a special

ed[ucation] teacher on steroids going around the nation ensuring everybody

everywhere has equal access. But it is taking the disability law and being sure that

it is included in decisions in order to ensure equal access."

       The trial court found that Orr failed to satisfy the substantive requirements

of the rule—proof of a disability. To the extent the court concluded that Dr. Huffer

was not qualified to diagnose Orr with a psychiatric disability, that conclusion is

supported by substantial evidence. And,to the extent that the trial court concluded

that Orr failed to demonstrate that she had been diagnosed with a disability that

conclusion is also supported by substantial evidence. In absence of a disability, it

was not error for the trial court to deny the requested accommodations.

       C. Procedural Arguments

       Orr also argues that the trial court erred in its process for addressing her

GR 33 request. She argues that (1) the trial court erred by not entering a written

decision denying her accommodation requests, (2) the trial court erred by not

advising her of her right to file an ADA complaint,(3)the process should have been

handled wholly ex parte, and (4) the trial court failed to promptly act on the

requests.

       The text of the rule refutes the argument that the decision must have been

in writing. The rule states,

       The court shall, in writing or on the record, inform the person requesting an
       accommodation that the request for accommodation has been granted or
       denied, in whole or in part, and the nature and scope of the accommodation


                                         16
No. 76113-7-1/17

         to be provided, if any. A written decision shall be entered in the proceedings
         file, if any, in which case the court shall determine whether or not the
         decision should be sealed. If there [are] no proceedings filed the decision
         shall be entered in the court's administrative files, with the same
         determination about filing under seal.

GR 33(d)(emphasis added). If a written decision is made, it shall be entered in

the proceedings file, if any.

         Here, when the trial court entered decisions, it did so on the record in each

instance and stated the grounds for its ruling. It also denied, in writing, the August

26 continuance request, and the September 14 and September 16 requests. It

appears that the trial court denied the later requests for a continuance and

accommodation made at trial on the record, but not in writing.13 We do not read

GR 33 as requiring that the court file a written decision in every instance.

Therefore, Orr has not established the trial court violated the rule. But, even if the

rule required a written order following a decision on the record in every instance,

Orr does not articulate how failure to enter these written orders denied her a fair

trial.

         Second, Orr argues that the trial court erred by not advising her of her right

to file an ADA complaint. GR 33(e)states that when a request is denied, the court

must "ensure that the person requesting the accommodation is informed of his or

her right to file an ADA complaint with the United States Department of Justice

Civil Rights Division." GR 33(e). McCann concedes that the trial court did not

advise Orr of this right. Orr clearly knows of the right, but the record does not

       13 To the extent that any of Orr's requests for a continuance were not related
to a disability, but were to allow her to better prepare for trial, GR 33 does not
apply. Given the proximity of those requests to the date of trial, we find no abuse
of discretion in denying them.

                                           17
No. 76113-7-1/18


reveal when she became aware of it. She does not argue that, as a result of this

failure of the court to give notice, she learned of this right too late to file such a

complaint, or that any remedies she might have under the ADA have been

prejudiced. She does not identify how this failure of notice denied her a fair trial.

       Third, Orr argues that the GR 33 process should have been wholly ex parte.

The rule specifically states that an application requesting accommodation "may be

presented ex parte in writing." GR 33(b)(4). However, the rule does not require

that the request be handled wholly ex parte. Nothing in the facts of this case

compels a conclusion that this proceeding was required to be wholly ex parte.

       The August 26, September 14, and September 16 requests all involved a

continuance in the trial date. The August 26 application neither documented a

disability, nor documented necessary accommodations. It requested time to

evaluate the need for accommodations. Health care information is to be sealed

and available only to the court and the person requesting accommodation unless

expressly ordered by the court. GR 33(b)(5). The documents were sealed by the

trial court. But, the court then required them to be available to McCann,as allowed

by the rule.

       The trial court was aware that McCann and his daughter were being kept

apart pending the outcome of the trial. The trial court recognized that McCann had

a right to notice of a motion for a continuance. See CR 5(a). It ordered that

McCann be served with the continuance and accommodation requests. Orr makes

no claim that disclosure of the information she submitted in her accommodation

documents, by service on McCann, resulted in prejudice to her at trial. In fact, she


                                          18
No. 76113-7-1/19


made the same argument for a continuance at the start of trial. On the facts of

these three requests, it was not an abuse of discretion for the trial court to apply

CR 5, requiring service of the motion on McCann, rather than suspending the court

rule and proceeding ex parte.

       The continuances requested on September 14, 2016 and on September 16,

repeated the original request, but relied heavily on Orr's declaration that she

needed additional time to prepare for trial due to discovery she initiated after going

pro se. The September 28, 2016 and October 3, 2016 requests contained a list of

accommodation requests, in addition to a continuance. The requests were sealed,

but the trial court ordered that they be served on McCann.      On   did not object to

service of the subsequent motions on McCann. She does not argue any prejudice

from serving the motions. On these facts it was not an abuse of discretion to

require notice to McCann of these motions.

       Fourth, Orr argues that the trial court failed to act promptly in resolving her

accommodation requests. GR 33(b)(1) states that requests "will be addressed

promptly." Orr argues that trial court did not act "promptly," because her first

request was made on August 26, but the trial court took nearly a month to rule on

the merits of that request. The initial request was not forwarded to the trial court

until Friday, September 2, 2016, because the administrator to whom it was

addressed had been out of the office. And, the trial court was on leave until

September 6, 2016. On September 7, the trial court denied the request. The trial

court acted promptly on this initial request.




                                         19
No. 76113-7-1/20


       Orr renewed the continuance requests on September 14, 2016 and on

September 16. On their face, the requests did not establish that a disability

existed, and it was clear that accommodations, if any, would be identified by the

yet-to-be-done evaluation. The only accommodation requested to that point was

that an ADA advocate be present with Orr.14 McCann was entitled to five days'

notice as to the continuance under CR 6(d). The trial court issued a written denial

on September 23, 2016. The trial court acted promptly on Orr's request.

       The next continuance request was made on the first day of trial, September

26, 2016. The trial court denied that request promptly that day.

       On September 28, 2016 the first request was made for any specific

accommodation, other than a continuance or to have an ADA advocate present.

The trial court directly addressed that request on the record at the beginning of the

next trial day at which Orr was present, October 3, 2016.

       The trial court did not violate GR 33(b) by failing to act promptly.

 II.   Motion for New Trial

       Orr argues that the trial court abused its discretion in denying her motion for

a new trial due to irregularities in the proceedings that arose out of the GR 33

accommodation requests and denials.

       Under CR 59(a)(1), a trial court may "grant a new trial if an irregularity in the

proceedings of the court prevented the moving party from receiving a fair trial and

materially affected the party's substantial rights." Ramey v. Knorr, 130 Wn. App.


        Orr was allowed to have persons of her choosing at her side for trial.
       14
Whether they were formally ADA advocates is not clear from the record.

                                          20
No. 76113-7-1/21


672,687, 124 P.3d 314(2005). A trial court's decision to grant or deny a new trial

is reviewed for an abused of discretion. Alum Co. of Am. v. Aetna Cas. & Sur. Co.,

140 Wn.2d 517, 537, 998 P.2d 856(2000). A court abuses its discretion when an

order is manifestly unreasonable or based on untenable grounds. In re Pers.

Restraint of Rhome, 172 Wn.2d 654, 668, 260 P.3d 874(2011).

         But, here, the irregularity relied on by Orr is the same disability

accommodation issue that is the basis of the appeal:"Here, the trial court deviated

from the appropriate proceeding when . . . it failed to abide by the requirements of

GR 33 and denied Leslie necessary accommodations for her disability." Her

argument for a new trial effectively stands or falls based on the outcome of the

analysis of GR 33 above. And, because we reject Orr's argument that she was

denied a fair trial because GR 33 was violated, we also reject Orr's argument for

a new trial.

         The trial court did not abuse its discretion in denying Orr's motion for a new

trial.

 III.    Procedural Due Process

         Orr also argues that the trial court's failure to provide the requested

accommodations denied Orr her due process rights under the United States

Constitution and the Washington Constitution.          Constitutional challenges are

questions of law subject to de novo review. City of Redmond v. Moore, 151 Wn.2d

664, 668, 91 P.3d 875(2004).

         The United States Constitution guarantees that federal and state

governments will not deprive an individual of "life, liberty, or property, without due


                                           21
No. 76113-7-1/22


process of law." U.S. CONST. amends. V, XIV,§ 1. The due process clause of the

Fourteenth Amendment confers both procedural and substantive protections.

Albright v. Oliver, 510 U.S. 266, 272, 114 S. Ct. 807, 127 L. Ed. 2d 114 (1994).

When a state seeks to deprive a person of a protected interest, procedural due

process requires that an individual receive notice of the deprivation and an

opportunity to be heard to guard against erroneous deprivation. Mathews v.

Eldridqe, 424 U.S. 319, 348-49, 96 S. Ct. 893, 47 L. Ed. 2d 18(1976).

       Dissolution proceedings certainly involve liberty interests, particularly when

children are involved. Orr does not claim that trial procedures for dissolution

actions are unconstitutional in general. Nor is her procedural due process claim

about the burden of proceeding pro se. Her challenge is strictly to the failure to

grant her the accommodations she sought for her disability. She relies on the

protections provided in GR 33 as the basis for the accommodations sought. She

does not argue that GR 33 is facially unconstitutional or otherwise insufficient to

protect persons with disabilities.

       As noted in the preceding analysis, Orr had opportunity from the time of

filing her case, and well into trial, to establish factually that she had a disability

entitling her to protection and accommodation under GR 33. She failed to establish

that she suffers from a disability.      Therefore, she was not entitled to the

accommodations provided for in GR 33. Her procedural due process claim fails

as a matter of law.




                                         22
No. 76113-7-1/23


IV.   Attorney Fees

       McCann seeks his fees on appeal. He argues that Orr's conduct during the

litigation has shown intransigence and a willingness to defy court orders, and thus

fees are warranted. But, on appeal, Orr has provided a novel argument about GR

33, and the disposition of this case should not and will not foreclose any remedies

at law available to McCann after disposition of this case. We decline to award

McCann his fees.

       We affirm.




WE CONCUR:




                                        23